Page | 1 CONVERTIBLE PREFERRED PURCHASE AGREEMENT This Convertible Preferred Stock Purchase Agreement dated June 17, 2011 is by and between: Huntington Chase Financial Group, LLC (the “Purchaser”) Parallax Diagnostics, Inc (the “Company” or “PRLX”) WHEREAS, Parallax Diagnostics, Inc. (“PRLX” “Seller”) a Nevada corporation at 2 Canal Park, 5th Floor Cambridge, MA 02141 is authorized to sell one hundred thousand (100,000) shares of Convertible Preferred stock (“Preferred”) of Parallax Diagnostics, Inc. WHEREAS, Parallax Diagnostics, Inc. has not yet priced the Common Stock that the holder of Preferred is to convert into, the Purchaser and the Company have agreed to use the valuation of the Company at the time of its next financing to determine the price per share of Common stock. If the Company has not completed a financing within the next six (6) months then the price of the Common Stock that the Preferred converts into will be priced at one ($1.00) dollar per share; and WHEREAS, Huntington Chase Financial Group, LLC (“HCFG” “Purchaser”) a Nevada Limited Liability Co which has signed the Investor Questionnaire, reviewed a Term Sheet, Subscription Supplement and Risk Factors; and WHEREAS the parties wish to enter into a transaction whereby HCFG will acquire one hundred thousand (“100,000”) shares of Preferred stock of PRLX (the “Shares”) at one ($1.00) dollar per share from PRLX on the terms and conditions set out herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in the Agreement, and in order to consummate the purchase and the sale of the Parallax Diagnostics, Inc. Preferred stock aforementioned, it is hereby agreed as follows: Confidential Convertible Preferred Stock Purchase Agreement Parallax Diagnostics, Inc November 12, 2010 Page | 2 1.
